Citation Nr: 0623085	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  02-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

The veteran had active service from March 1967 to December 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  



FINDING OF FACT

There is no competent medical evidence that the veteran has 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD. For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the first element, reports in May 2005 and 
February 2004 VA examinations included the conclusion that, 
based upon review of the veteran's claims folder and a PTSD 
examination, the veteran did not meet the diagnostic criteria 
for PTSD based on the presently described symptoms.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In arguing this appeal the veteran cites countervailing 
medical evidence.  A September 2004 record from the San Juan 
VAMC indicated a positive screening for PTSD.  The veteran's 
claims folder also contains a May 2004 VA treatment note with 
the physician's impression that the veteran has PTSD, for 
which he had been treated twice in 2001 and an October 2004 
notation with the same diagnosis.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

The Board finds the notations within the VA treatment records 
are less probative than the two VA examinations of February 
2004 and May 2005, which were based on an examination and 
review of the veteran's claims folder and applied the 
appropriate diagnostic criteria.  As the February 2004 
examiner concluded, the sum of the medical evidence indicates 
that "the veteran suffered serious experience in service, 
but such experiences did not produce any neuropsychiatric 
conditions."    

As a current diagnosis of PTSD has not been confirmed, there 
is no basis upon which service connection may be established, 
and the questions of whether the veteran engaged in combat 
with the enemy or whether there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and whether there is a link between the current 
symptoms and an in-service stressor are all rendered moot.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2001 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date are rendered 
moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the VA's duty to assist, the veteran's service 
medical records and VA medical treatment records have been 
obtained and he was afforded two VA examinations in 
connection with the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.    


ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


